per CURIAM:
Los demandantes, quienes alegan ser em-pleados de carrera en el servicio público, han acudido en pri-mera instancia al Tribunal Superior con una acción civil sobre sentencia declaratoria e injunction, encauzado este úl-timo en la Ley Núm. 12, Parte 2, de 8 de agosto de 1974, pág. 667 (32 L.P.R.A. see. 3524). (1) Su contención central es *554que han sido afectados en su derecho de propiedad sin notifi-cación ni vista por acción del Director de Personal quien por carta normativa de 12 de marzo de 1977 anuló su clasificación como empleados de carrera (2) y les reclasificó como empleados de confianza reclamando autoridad para ello en la nueva Ley de Personal del Servicio Público de Puerto Rico, que es la Núm. 5 de 14 de octubre de 1975. (3 L.P.R.A. see. 1301 y ss.)
El tribunal dictó orden dirigida a los demandados re-quiriéndoles para mostrar causa por la que no deba conce-derse el injunction preliminar y después de oírlos en vista, dictó resolución y sentencia certificando el pleito como uno de clase bajo la Regla 20 de Procedimiento Civil y denegando la moción para desestimar la solicitud de injunction preliminar. Han recurrido en certiorari los demandados (3) Director de la Oficina de Personal y Secretarios de Gobierno y por ser caso apropiado, procedemos a resolver a tenor de la Regla 50 de nuestro Reglamento.
Ordena el Art. 7.14 de la vigente Ley de Personal del Ser-vicio Público (3 L.P.R.A. see. 1394):
Sec. 1394. Jurisdicción apelativa
. . [S] e podrá apelar de las acciones o decisiones de la Ofi-cina Central, de los Administradores Individuales, y de las auto-*555ridades nominadoras, en los casos y por las personas que se espe-cifican a continuación:
(1) En casos de destitución o suspensión de empleo y sueldo por un empleado de carrera que esté dentro del Sistema de Personal, o cuando alegue que una acción o decisión que le afecta viola cualquier derecho que se le conceda a virtud de las disposi-ciones de esta ley, del Reglamento que se apruebe para instru-mentar este Capítulo, o de los reglamentos adoptados por los Administradores Individuales para dar cumplimiento a este Capítulo. Las acciones que interpongan los empleados y que estén relacionadas con las áreas esenciales al principio de mérito, según señaladas en la see. 1331 de este Capítulo, serán vistas en pri-mera instancia por la Junta [de Apelaciones del Sistema de Ad-ministración de Personal].”
Y el siguiente Art. 7.16 le da contorno y cauce a la transición procesal del campo administrativo al judicial al disponer:
See. 1396. Revisión judicial
“Las decisiones de la Junta serán finales a menos que la autoridad nominadora, el ciudadano, o el funcionario o empleado solicite su revisión judicial radicando una petición al efecto.
Dicha petición se hará ante la Sala del Tribunal Superior del lugar donde resida el ciudadano o donde prestare servicios el funcionario o empleado y dentro del término de treinta (30) días a partir de la notificación de la decisión de la Junta. La jurisdic-ción del Tribunal Superior estará limitada a cuestiones de dere-cho y las conclusiones de hecho de la Junta, de estar sostenidas por evidencia sustancial, serán finales.”
Por expresa disposición de Ley, la jurisdicción primaria para conocer de la reclamación de los demandantes reside en la Junta de Apelaciones del Sistema de Administración de Personal, que es “enteramente independiente” de la Oficina Central de Administración de Personal (3 L.P.R.A. see. 1381), reservándose al Tribunal Superior una jurisdicción revisora limitada a cuestiones de derecho, extendida a las conclusiones de hecho de la Junta sólo en caso de no estar las mismas sostenidas por evidencia sustancial. Por no haber los demandantes acudido en primera instancia a la Junta, el *556Tribunal Superior carece de jurisdicción para entender en su caso. E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506, 511 et seq. (1964).
 El recurso de injunction para impedir que se prive a una persona de algún derecho, privilegio o inmunidad pro-tegido por la Constitución o las Leyes del Estado Libre Aso-ciado de Puerto Rico y por la Constitución o Leyes de los Estados Unidos de América aplicables a las personas que estén bajo la jurisdicción del Estado Libre Asociado de Puerto Rico, autorizado por Ley Núm. 12, Parte 2, de 8 de agosto de 1974, pág. 667 (32 L.P.R.A. see. 3524) no ha des-plazado ni es substituto del procedimiento de apelación y re-visión de decisiones en la esfera administrativa. Tampoco está supeditado a normas de jurisdicción primaria y agota-miento de la vía administrativa. Su posición, más bien que de competencia, es la de coexistencia con aquéllos y otros reme-dios. Pero su naturaleza es la de recurso legal extraordinario a utilizarse cuando el procedimiento ordinario no provea un remedio rápido, adecuado y eficaz, para corrección de un agravio de patente intensidad al derecho del individuo que reclame urgente reparación. Este injunction provisto para la pronta vindicación de derechos fundamentales, es recurso privilegiado tan eficaz en su acción como exigente en la clari-dad y valía del derecho reclamado. El caso de los demandantes donde su elección del recurso de sentencia declaratoria con alegaciones alternativas es indicio prima facie de cierta inde-finición y falta de concreción en el derecho reclamado, no re-viste ni la urgencia ni la intensidad que ameriten eludir el ordenado cauce administrativo.

Se expedirá el auto y se anulará, por falta de jurisdicción, la resolución y sentencia dictada el 7 de septiembre de 1977 por el Tribunal Superior, Sala de San Juan.

El Juez Asociado Señor Rigau no intervino.

(1) Esta Ley Núm. 12 en lo pertinente dispone:
“. . . [E]l tribunal podrá dictar dicha orden de entredicho provisional, injunction preliminar o permanente sujeto a los términos de la Regla 57 de Procedimiento Civil:
(1) .
(2) Cuando en la petición se alegue que alguna persona, bajo la autoridad de alguna ley, ordenanza, o reglamento del Estado Libre Aso-ciado de Puerto Rico, esté privando o sea el causante de que alguien esté privando al peticionario de algún derecho, privilegio o inmunidad protegido por la Constitución o las Leyes del Estado Libre Asociado de Puerto Rico o por la Constitución o Leyes de los Estados Unidos de América que sean *554aplicables a las personas bajo la jurisdicción del Estado Libre Asociado de Puerto Rico.
Disponiéndose además; que al dictar dicha orden el Tribunal debe con-siderar el interés público envuelto y concluir que la parte peticionaria tiene una posibilidad real de prevalecer en los méritos de su petición. Dicha orden sólo tendrá vigor en el caso específico ante el tribunal y entre las partes.”


(2) Status adquirido por carta normativa Núm. 4-76 emitida el 30 de septiembre de 1976, por la anterior Directora de Personal al reclasificar a los demandantes quienes ocupaban puestos en el servicio sin oposición o servicio exento bajo la anterior Ley de Personal. (Núm. 345 de 12 de mayo de 1947.)


(3)La sala de instancia excluyó como partes al Gobernador y al Secretario de Justicia.